281 F.3d 1368
James JOHNSON, Plaintiff-Appellant,v.K MART CORPORATION, Defendant-Appellee.
No. 99-14563.
United States Court of Appeals, Eleventh Circuit.
February 14, 2002.

Bradley M. Bole, Rahdert, Steele & Bryan, Saint Petersburg, FL, for Plaintiff-Appellant.
Walter B. Connolly, Jr., Foley & Lardner, Detroit, MI, Mark J. Neuberger, Buchanan Ingersoll, P.C., Miami, FL, Richard J. Antonelli, Theodore Schroeder, Robert W. Pritchard, Littler Mendelson, Pittsburgh, PA, Guy O. Farmer, II, Foley & Lardner, Jacksonville, FL, for Defendant-Appellee.
Caren I. Friedman, Washington, DC, for EEOC, Amicus Curiae.
Ann Elizabeth Reesman, McGuiness, Norris & Williams, LLP, Washington, DC, for Equal Employment Advisory Council, Amicus Curiae.
Appeal from the United States District Court for the Middle District of Florida (No. 98-02383-CV-T-25E); Henry Lee Adams, Jr., Judge.
Before ANDERSON, Chief Judge, and TJOFLAT, EDMONDSON, BIRCH, DUBINA, BLACK, CARNES, BARKETT, HULL, MARCUS and WILSON, Circuit Judges.

BY THE COURT:

1
In view of Kmart Corporation's filing of a Chapter 11 bankruptcy petition, and in compliance with 11 U.S.C. § 362(a)(1), no decision will be rendered in this case until the bankruptcy court grants relief from the automatic stay or the stay lapses. See Ellison v. Northwest Engineering Company, 707 F.2d 1310 (11th Cir.1983).


2
The parties are directed to inform the Court when the bankruptcy court grants relief from the automatic stay or the stay lapses.